Citation Nr: 1451915	
Decision Date: 11/24/14    Archive Date: 12/02/14

DOCKET NO.  11-08 676	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to service connection for an acquired psychiatric disability, to include posttraumatic stress disorder (PTSD.  

2. Entitlement to service connection for type 2 diabetes mellitus, to include as due to herbicide exposure.  

3. Entitlement to service connection for hypertension.  


REPRESENTATION

Appellant represented by:	Kenneth L. LaVan, Esq.


ATTORNEY FOR THE BOARD

T. Casey, Associate Counsel

INTRODUCTION

The appellant is a Veteran who served on active duty from January 1961 to October 1961.  These matters are before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision a Department of Veterans Affairs (VA) Regional Office (RO).  At the request of the Veteran's attorney, a December 2013 Board hearing was rescheduled for October 2014, but the Veteran did not appear.  The hearing request is therefore deemed withdrawn.  

As an initial matter, regarding the Veteran's claims of service connection for PTSD and for bipolar disorder, the Board notes that in Clemons v. Shinseki, 23 Vet. App. 1 (2009), the United States Court of Appeals for Veterans Claims held that the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  The Board has recharacterized the issue on appeal accordingly.  


FINDINGS OF FACT

1. An acquired psychiatric disability was initially manifested many years following service, and is not shown to be related to service.

2. PTSD is not shown in service, and has not been demonstrated following the Veteran's discharge from service.  

3. The Veteran is not shown to have served in the Republic of Vietnam or any other designated area where the service department has determined that herbicide agents were used, and is not shown to have been otherwise exposed to herbicides during service.  

4. Type 2 diabetes mellitus was not manifested in service, or within the first postservice year; and it is not shown to be related to his service, to include as due to herbicide exposure therein.  

5. Hypertension was not manifested in service, or within the first postservice year; and it is not shown to be related to his service.
      

CONCLUSIONS OF LAW

1. An acquired psychiatric disability was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1112, 1131, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 3.384 (2014).  

2. Type 2 diabetes mellitus was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1112, 1131, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2014).  

3. Hypertension was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2014).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The requirements of 38 U.S.C.A. §§ 5103 and 5103A (West 2002 & Supp. 2014) have been met.  By correspondence dated in September and October 2008, VA notified the Veteran of the information needed to substantiate his claims, to include notice of the information that he was responsible for providing and of the evidence that VA would attempt to obtain, as well as notice of how VA assigns disability ratings and effective dates of awards.  The claims on appeal were readjudicated by the RO in a March 2011 statement of the case.  

The Veteran's service treatment records (STRs), pertinent postservice treatment records, and Social Security Administration (SSA) records have been secured.  In October 2009, the RO issued a formal finding that the record contained insufficient information to verify the Veteran's claimed stressors.  In November 2010, the RO sent a letter to the Veteran that requested additional information regarding his alleged service in the Reserves and participation in special operations in service; the Veteran did not respond.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991) (VA's duty to assist is not a one-way street).  

The RO did not arrange for a VA examination/opinion as to any of the claims decided herein because such was not necessary.  Absent any competent (medical) evidence suggesting that the Veteran had a disease or injury in service that is related to his claimed disabilities, or that such disabilities may be associated with his service, an examination to secure a medical nexus opinion is not warranted.  See 38 C.F.R. § 3.159(c)(4); Duenas v. Principi, 18 Vet. App. 512, 516 (2004).  The Board finds that the record as it stands includes adequate competent evidence to allow the Board to decide these matters, and that no further development of the evidentiary record is necessary.  See generally 38 C.F.R. § 3.159(c)(4).  The Veteran has not identified any pertinent evidence that remains outstanding.  VA's duty to assist is met.  

Legal Criteria, Factual Background, and Analysis

Service connection may be granted for disability resulting from personal injury suffered or disease contracted during active military service, or for aggravation of a pre-existing injury suffered, or disease contracted, during service.  38 U.S.C.A. § 1131; 38 C.F.R. §§ 3.303, 3.304.  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

To establish service connection for a disability there must be evidence of:  (1) a present disability for which service connection is sought; (2) incurrence or aggravation of a disease or injury in service; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).  

A Veteran who, during active naval service, served in the Republic of Vietnam during the Vietnam era (beginning in January 1962 and ending in May 1975) shall be presumed to have been exposed during such service to certain herbicide agents, including an herbicide commonly referred to as Agent Orange.  38 U.S.C.A. § 1116(f); 38 C.F.R. § 3.307(a)(6)(iii).  

Certain chronic diseases (including diabetes mellitus, hypertension, and psychoses) may be service-connected on a presumptive basis if manifested to a compensable degree within a specified period of time postservice (one year for diabetes mellitus, hypertension, and psychoses).  38 U.S.C.A. §§ 1112, 1137; 38 C.F.R. §§ 3.307, 3.309.  

Service connection for PTSD requires:  (1) medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a), i.e., a diagnosis conforming to DSM-IV; (2) credible supporting evidence that the claimed in-service stressor actually occurred; and (3) medical evidence of a link, or causal nexus, between current symptomatology and the claimed in-service stressor.  38 C.F.R. § 3.304(f).  

The Board has reviewed the Veteran's entire record with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence as appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claims.  

The Veteran's DD Form 214 shows that his Air Force Specialty was cartographer, and indicates that he was discharged under the provisions of AFR 39-16, an unsuitability discharge; it does not indicate service in the Republic of Vietnam.  

On January 1961 service enlistment examination, clinical/psychiatric evaluation was normal.  In a January 1961 report of medical history, the Veteran denied a history of any symptoms related to a psychiatric disorder, diabetes, or hypertension.  

July and August 1961 STRs show that the Veteran underwent a psychiatric evaluation requested by his commander based on the Veteran's careless, inattentive behavior.  He was admitted for further psychiatric observation with an initial diagnosis of possible schizophrenia or schizoid personality.  Upon further evaluation, the diagnosis was emotional instability reaction, chronic, severe, manifested by excitability and ineffectiveness when confronted with minor stress; predisposition, moderate, developmental; precipitating stress, unknown; psychiatric impairment, none at this time.  The attending physician opined that the Veteran "has no psychiatric disease, but, rather, a life-long history of an immaturity reaction."    

On September 1961 service discharge examination, clinical/psychiatric evaluation was normal.  A September 1961 report of medical history shows that the Veteran denied a history of any symptoms related to a psychiatric disorder, diabetes, or hypertension.  

VA treatment records show diagnoses of diabetes mellitus and hypertension (controlled by medication) since February 2000; diagnoses of cannabis dependence, depressive disorder, and polysubstance dependence (heroin, LSD, alcohol, and cocaine, in remission since the late 1980s) since August 2004; and show that in August 2000, a 15-year history of diabetes and hypertension was noted.  

An August 2004 mental health evaluation shows that the Veteran complained of problems with depression and drugs for 40 years.  He reported that he had been incarcerated 2-3 times for burglary to obtain drugs, used intravenous heroin and alcohol continuously from age 19 until the 1980s, used hallucinogens episodically from age 20 until the 1970s, and still used cannabis occasionally.  On mental status examination, there was no psychosis.  

An August 2004 VA social work note shows that the Veteran indicated he did not wish to find any kind of gainful employment.  He was drug/alcohol free, not psychotic, and his mood was stable.  

A June 2008 statement from the Veteran's representative indicates that the Veteran participated in a classified occupation and specialty in the Air Force from January 1965 to January 1970, and as a member of the Reserves from January 1970 to January 1972; he was stationed in Vietnam during the Vietnam era; he experienced traumatic events while engaged in combat; he has received diagnoses of bipolar disorder, PTSD, anxiety, and depression; his diabetes mellitus is due to exposure to Agent Orange in Vietnam; and his hypertension was diagnosed in service.  

SSA records show that the Veteran was found disabled for SSA purposes, effective December 2003 based on peripheral arterial disease and diabetes mellitus.  

Acquired Psychiatric Disability

The Veteran essentially alleges that he has PTSD and bipolar disorder as a result of engaging in combat during special operations in the Republic of Vietnam during the Vietnam era.  A close review of the record did not find a diagnosis of PTSD or bipolar disorder.  As there is no evidence that the Veteran currently has (or during the pendency of the claim has had) PTSD or bipolar disorder, there is no valid claim for service connection of such disorders.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  

Turning to the question of entitlement to service connection for a psychiatric disability other than PTSD, VA treatment records show that in 2004 the Veteran received a diagnosis of cannabis dependence, polysubstance dependence (in remission), and depressive disorder.  Regarding cannabis and polysubstance dependence, the Veteran's own reports indicate that his cannabis and polysubstance dependence began when he was 19-20 years old (in about 1962-1963).  His DD Form 214 indicates that he was discharged from the Air Force in October 1961.  Service personnel records and STRs do not show that he had any additional periods of active or Reserve service following his discharge from active duty in October 1961.  Furthermore, on September 1961 service discharge examination report, psychiatric evaluation was normal.  Therefore, the evidence does not show that the Veteran's polysubstance dependence manifested in service.  Regardless, under 38 U.S.C.A. §§ 105(a) and 1110, compensation is precluded on a direct basis when the "disability is a result of the veteran's own willful misconduct or abuse of alcohol or drugs."  The evidence does not suggest that his cannabis and polysubstance dependence can somehow otherwise be service-connected (i.e., on a secondary basis).  Consequently, service connection for cannabis dependence and polysubstance dependence is not warranted.  

As to the Veteran's depressive disorder, the first documented evidence of such disability was on August 2004 VA psychiatric evaluation, when he reported that he had a problem with depression and drugs for 40 years.  Although his STRs show that he was evaluated for a suspected psychiatric disability in July and August 1961, the ultimate diagnosis was emotional instability reaction; the treating psychiatrist indicated that it was a developmental disability, and opined that the Veteran "has no psychiatric disease, but, rather, a life-long history of an immaturity reaction."  As congenital or developmental defects, personality disorders, and mental deficiency as such are not diseases or injuries within the meaning of applicable legislation, service connection for such disability is not warranted.  See 38 C.F.R. § 3.303(c).  His STRs are otherwise silent for any complaint, treatment, findings, or diagnosis related to depression.  

Furthermore, the Veteran's own reports indicate that his depressive symptoms did not begin until about 1964, several years after his discharge from service.  Notably, on August 2004 VA psychiatric evaluation, the Veteran did not relate his depression to service, but to his polysubstance dependence, which the evidence shows developed after his discharge from service.  Another factor that weighs against a finding of service connection is the lengthy time interval between service and the earliest postservice clinical documentation of depressive disorder; the initial documentation of such disability was more than 40 years following his separation from service.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  For these reasons, service connection for depressive disorder on the basis that it became manifest in service, or based on continuity of symptomatology, is not warranted.  

Additionally, there is no evidence that the Veteran suffered from a psychosis that was compensably disabling within a year of his separation from service.  Accordingly, service connection for a psychosis on a presumptive basis (as a chronic disease under 38 U.S.C.A. § 1112) is not warranted.  

In conclusion, the Board finds that the preponderance of the evidence is against the Veteran's claim of service connection for an acquired psychiatric disability, to include PTSD; therefore, the benefit of the doubt rule does not apply.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  The claim must be denied.  

Type 2 Diabetes Mellitus and Hypertension

The Veteran alleges that his type 2 diabetes mellitus is due to exposure to herbicides in Vietnam during service, and that his hypertension became manifest in service.  It is not in dispute that the Veteran has diabetes mellitus or hypertension; however, the preponderance of the evidence is against a finding that either was manifested in service.  Consequently, service connection for such disabilities on that basis is not warranted.  Additionally, the evidence does not show (and it is not alleged) that diabetes or hypertension became manifest during the Veteran's first postservice year; thus, service connection for diabetes mellitus or hypertension on a presumptive basis (as a chronic disease under 38 U.S.C.A. § 1112) is not warranted.  

It is not shown that the Veteran was exposed to herbicides in service.  Notably, there is no evidence that he served in the Republic of Vietnam, or any other designated area where the service department has determined that herbicide agents were used, and he has not alleged that he was otherwise exposed to herbicides in service.  Specifically, the National Personnel Records Center certified in 2008 that "there is no evidence in this Veteran's file to substantiate any service in the Republic of Vietnam."  Further, the Veteran's DD Form 214 indicates that the Veteran had no foreign and/or sea service.  Consequently, the presumptive provisions of 38 U.S.C.A. § 1116 (for diabetes mellitus due to herbicide exposure) do not apply.  

The Veteran may still establish service connection for diabetes and hypertension with proof of a nexus between such diseases and his service.  VA treatment records only note the diagnosis and treatment of diabetes and hypertension; there is nothing in the records to suggest that either diabetes or hypertension is, or may, be related to the Veteran's service.  Furthermore, VA treatment records note that diabetes and hypertension were diagnosed in about 1985 (about 24 years after his separation from service).  Such a lengthy interval between service and the earliest postservice diagnosis of such disabilities is of itself a factor for consideration against a finding of service connection.  See Maxson, 230 F.3d 1330.  

In light of the foregoing, the Board concludes that the preponderance of the evidence is against the Veteran's claims of service connection for type 2 diabetes mellitus and for hypertension; therefore, the benefit of the doubt rule does not apply.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  The claims must be denied.  


ORDER

The appeal seeking service connection for an acquired psychiatric disability, to include PTSD, is denied.  

The appeal seeking service connection for type 2 diabetes mellitus is denied.  

The appeal seeking service connection for hypertension is denied.  




____________________________________________
M.C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals  

Department of Veterans Affairs


